Citation Nr: 1814542	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  14-32 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for post-operative residual of left foot fracture, currently rated 10 percent from July 18, 2008 and 20 percent from April 23, 2012.

2.  Entitlement to an initial rating higher than 50 percent from May 11, 2011 and higher than 70 percent from November 20, 2012 for service-connected post-traumatic stress disorder (PTSD).

3.  Entitlement to an initial rating higher than 10 percent for service-connected bilateral pes planus.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Hammad Rasul, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1973 to October 1977.

These matters initially came before the Board of Veterans' Appeals (Board) from December 2008, March 2012, and August 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  In the December 2008 rating decision, the RO awarded an increased rating of 10 percent rating for post-operative residual, left foot fracture effective July 18, 2008.  In the March 2012 rating decision, the RO granted service connection for PTSD and assigned a 50 percent disability rating effective May 2011.  The RO also deferred the claim of increased rating for post-operative residual, left foot fracture and bilateral pes planus.  In an August 2012 rating decision, the RO granted service connection for bilateral pes planus and assigned a 10 percent disability rating effective September 30, 2011.  

In an August 2012 rating decision, the RO increased the Veteran's 10 percent disability rating for post-operative, left foot fracture to a 20 percent disability rating effective April 23, 2012, creating a staged rating as indicated on the title page.  In a November 2013 rating decision, the RO increased the Veteran's 50 percent disability rating for PTSD to a 70 percent disability rating effective November 20, 2012, again creating a staged rating as indicated on the title page.  The Veteran has not expressed satisfaction with the higher ratings granted, and the issues therefore remain on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (a veteran is presumed to be seeking the maximum possible rating unless he indicates otherwise).

In December 2015, the Veteran's attorney withdrew her representation.

In October 2017, the Veteran testified during a Board video hearing before the undersigned Veterans Law Judge. A transcript of the hearing has been associated with the claims file.




FINDINGS OF FACT

1.  Symptoms of the Veteran's service-connected post-operative residual of left foot fracture, including pain, swelling, tenderness, with nerve damage and impaired locomotion including difficulty with prolonged standing and walking, have most nearly approximated severe foot injury throughout the appeal period.

2.  The evidence is at least evenly balanced as to whether the symptoms and impairment caused by the Veteran's PTSD more nearly approximate total occupational and social impairment.

3.  Symptoms of the Veteran's service-connected bilateral pes planus have most nearly approximated marked pronation, extreme tenderness of plantar surfaces, marked inward displacement.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for the maximum schedular disability rating of 30 for service-connected post-operative residual of left foot fracture, are met throughout the appeal period.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.31, 4.40. 4.45, 4.71a, Diagnostic Code (DC) 5284 (2017).

2.  With reasonable doubt resolved in favor of the Veteran, the criteria for an initial 100 percent rating for PTSD are met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.1-4.7, 4.10, 4.21, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2017).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for an initial 50 percent rating for bilateral pes planus have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.71a, DC 5276 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with regard to the duty to notify or duty to assist, nor has any such issue been raised by the evidence of record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Analysis

Disability ratings are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  When an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  
When an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

	a.	Left Foot Fracture Residuals

The Veteran's service-connected post-operative residual of left foot fracture has been evaluated as 10 percent disabling from July 18, 2008 and 20 percent disabling from April 23, 2012 under 38 C.F.R. § 4.71a, Diagnostic Codes 5284.  

Here, Diagnostic Code 5284, other foot injuries, is a more general Diagnostic Code under which a variety of foot injuries may be rated; that some injuries to the foot, such as fractures and dislocations for example, may limit motion in the subtalar, midtarsal, and metatarsophalangeal joints; and that other injuries may not affect range of motion.  Thus, depending on the nature of the foot injury, Diagnostic Code 5284 may involve limitation of motion and therefore require consideration under 38 C.F.R. §§ 4.40, 4.45. VAOPGCPREC 9-98.

When evaluating loss of motion, consideration is given to the degree of functional loss caused by pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of musculoskeletal disorders rated on the basis of limitation of motion requires consideration of functional losses due to pain).  In DeLuca, the Court explained that, when the pertinent diagnostic criteria provide for a rating on the basis of loss of range of motion, determinations regarding functional losses are to be "'portray[ed]' (38 C.F.R. § 4.40) in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  Id. at 206.  Under 38 C.F.R. § 4.40, disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and functional loss with respect to all these elements.  Factors involved in evaluating and rating disabilities of the joints include: weakness, fatigability, lack of coordination, restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

On an August 2008 VA examination, the Veteran reported intermittent pain several times a day lasting up to 6 to 24 hours, burning sharp pain ranging from 0 to 8 on a scale of 1 to 10, with walking aggravating the factors.  The Veteran reported that the aggravating factors included dorsiflexion, plantarflexion, walking, and going up and down the stairs.  The Veteran also reported fatigability and lack of endurance when walking.  The Veteran reported that he tries to walk on his heels because his midfoot and forefoot hurts if he puts too weight on it.  On examination, the examiner noted normal gait with intermittent limp, mild slouching posture, flatfeet, painful motion, dorsiflexion to 20 degrees, and plantarflexion to 55 degrees.  At rest, the Veteran foot was noted to be 30 degrees inverted and plantarflexion to 55 degrees.  

In a February 2009 notice of disagreement (NOD), the Veteran stated that he was told by his treating physical that he has nerve damage and neuroma in his left foot.  The Veteran also stated that he has not had a pain free day in over 30 years since his injury.  The Veteran stated that the sudden pain in his left foot progressively worsens the longer he is on his feet.  

In a February 2009 private treatment record, the physician provided an illustration, which showed the areas in his left foot with nerve damage. 

On an August 2011VA examination, the examiner noted the Veteran's report that since the previous VA examination, the Veteran has stabbing pain on the dorsal surface and he has shooting pain on top of his left foot.  The Veteran also reported that he has to use a cane when he has to go out of town or to the mall.  The Veteran also reported that he has less pain on the weekends when he does not have to work.  On examination, there was evidence of painful motion, swelling, and tenderness of the left foot.  The examiner noted that the Veteran limps when walking but there did not appear to be pain with the passive movement of the left foot.  The examiner also noted that the Veteran did not appear to need the cane.  

Based on the foregoing, the Board finds that a rating of 30 percent is warranted.  Given the limited range of motion on dorsiflexion, nerve damage, and consistent complaints of significant pain, as well as swelling, tenderness, fatigue, and lack of endurance, the evidence is at least evenly balanced as to whether the symptoms more nearly approximated the severe foot injury required for a 30 percent rating under Diagnostic Code 5284.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, the maximum schedular rating of 30 percent under DC 5284 is warranted.  38 U.S.C. § 5107(b); 38 C.F.R. § 4.3. 

As to consideration of referral for an extraschedular rating, the Veteran has not contended, and the evidence does not reflect, that he has experienced symptoms outside of those listed in the criteria.  Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (the Board is not obligated to analyze whether remand for referral for extraschedular consideration is warranted if "§ 3.321(b)(1) [is] neither specifically sought by [the claimant] nor reasonably raised by the facts found by the Board"(quoting Dingess v. Nicholson, 19 Vet.App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007)).

	b.	PTSD

The Veteran's PTSD is currently rated as 50 percent disabling from May 11, 2011and 70 percent disabling from November 20, 2012 under 38 C.F.R. § 4.130, DC 9411.  When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder, VA will also consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The schedular criteria for rating psychiatric disabilities incorporate the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-V).  See 38 C.F.R. §§ 4.125, 4.130 (2017).

All acquired psychiatric disorders, with the exception of eating disorders, are evaluated under the General Rating Formula for Mental Disorders.  Under the general rating formula, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A total schedular rating of 100 percent is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9411.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the veteran's symptoms, but it must also make findings as to how those symptoms impact the veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

On an August 2011VA examination, the Veteran was diagnosed with PTSD and continuous alcohol dependence.  The examiner noted that the Veteran has more than one mental disorder but that it was not possible to differentiate between the two.  The examiner summarized the Veteran's occupational and social impairment as occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal route behavior, self-care, and conversation.  The Veteran reported that he lives by himself and is relatively isolated socially.  The Veteran has some contacts with family as he sees his sister three times per week.  However, the Veteran avoids public places and stopped going to church because of his discomfort.  The Veteran reported that he was working full time despite his mental and physical issues but he reported that he has difficulty handling the stress of his job at times, which results in him having homicidal ideation without plan.  The examiner noted that the Veteran's symptoms include depressed mood, anxiety, suspiciousness, panic attacks more than once a week, near continuous panic or depression affecting the ability to function independently, appropriately, and effectively, chronic sleep impairment, mild memory loss, intermittently illogical, obscure, or irrelevant speech, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances.  The examiner noted that the Veteran is competent to manage his finances.

On an April 2012 VA examination, the examiner diagnosed the Veteran with PTSD and depressive disorder.  The examiner noted that the Veteran's symptoms include depressed mood, anxiety, suspiciousness, panic attacks more than once a week, flattened affect, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  

In an October 2012 VA treatment record, the Veteran reported that he planned to invite his sisters into his apartment for the first time.  The Veteran also reported that he had not allowed his sisters into his residence in over 15 years. The Veteran reported feelings of hopelessness or helplessness and has had thoughts of taking his own life.  

In a November 2012 VA treatment record, the Veteran reported that coming in for treatment was the first time that Veteran left the house in over 8 days.  The clinician noted that the Veteran was an unmarried male that lives along and noted that the Veteran's current psychosocial stressor includes the Veteran's home and family life, in that the Veteran withdraws from friends, family, and society.  

In a February 2015 statement, the Veteran stated that he has a lot of anxiety and that he has problems because of distressing memories, irritability, and anger problems that make him feel like a ticking bomb.  

In a November 2017 Board hearing, the Veteran stated that he does not socialize with anyone and that he does not get along with anyone, including his family.  The Veteran expressed his thoughts of suicide and killing people.  The Veteran also thought of threatening a police officer with an empty gun as a means of committing suicide.  The Veteran expressed that he has thought of many other ways to commit suicide as well.  After describing the in-service stressor and expressing his suicidal and homicidal ideation, the Veteran expressed his desire to no longer discuss his PTSD symptoms. 

Based on the above, an initial 100 percent rating for the service-connected disability is warranted.  The evidence shows that the Veteran is unmarried and socially isolated from society.  Although the Veteran has a relationship with one of his sisters, the Veteran had not invited her to his residence for over 15 years.  During the November 2012 VA examination, the Veteran reported that he had not left his house for over 8 days.  Additionally, on multiple occasions during the pendency of the appeal, the Veteran has expressed his thoughts of homicidal and suicidal ideation that included plan and intent.  This evidence reflects that the symptoms and overall impairment caused by the Veteran's PTSD have throughout the pendency of the claim more nearly approximated total social and occupational impairment. 

For the above stated reasons, an initial rating of 100 percent for service-connected PTSD is warranted.  Discussion of an extraschedular rating is therefore not required.  Cf. Colayong v. West, 12 Vet. App. 524, 537 (1999) ("Hence, on remand the Board is required to address an extraschedular rating for the veteran's service-connected Pott's disease if it is not rated 100% as a schedular matter") (emphasis added).

	c.	Pes Planus

The Veteran seeks a higher initial rating for his service-connected bilateral pes planus, which is evaluated under Diagnostic Code (DC) 5276 for flatfeet. 38 C.F.R. § 4.71a. 

Under Diagnostic Code 5276, a 10 percent rating is warranted for moderate flatfoot, characterized by weight-bearing line over or medial to the great toe, inward bowing of the tendo-Achilles, pain on manipulation and use of the feet, either bilateral or unilateral.  Id.  A 30 percent rating is warranted for severe bilateral flatfoot with objective evidence of marked deformity, pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  Id.  A maximum 50 percent rating is warranted for pronounced flatfoot with marked pronation, extreme tenderness of plantar surfaces, marked inward displacement and severe spasms of the tendo-Achilles on manipulation, not improved by orthopedic shoes or appliances. Id. 

On an April 2012 VA examination, the Veteran was diagnosed with bilateral pes planus.  The Veteran reported that he had pain on both feet and that the pain is accentuated on use.  The examiner noted that the Veteran did not have swelling on use and that the Veteran's symptoms were relieved by arch supports.  The examiner also noted that the Veteran had extreme tenderness of plantar surface of both feet but that that the tenderness improved by orthopedic shoes or appliances.  The Veteran had decreased longitudinal arch height on weight in both feet.  The examiner noted that there was objective evidence of marked deformity of the foot in both feet and there was marked pronation of both feet.  The weight-bearing line fell over or medial to the great toe in both feet.  The examiner also noted that the Veteran had inward bowing of the Achilles tendon in both feet but the Veteran did not have marked inward displacement and severe spasm of the Achilles tendon on manipulation.  The examiner also noted that the Veteran constantly uses arch supports for both feet.  The Veteran noted that imagine studies of the feet revealed that the Veteran had degenerative or traumatic arthritis documented in both feet.  

Here, resolving all doubt in favor of the Veteran and considering all evidence of record, the preponderance of the evidence supports a finding that the Veteran's symptoms more nearly approximate the criteria for a 50 percent rating throughout the appeal period. 

As noted above, a 50 percent rating is warranted for pronounced flatfoot with marked pronation, extreme tenderness of plantar surfaces, marked inward displacement and severe spasms of the tendo-Achilles on manipulation, not improved by orthopedic shoes or appliances.  Upon examination in April 2012, the examiner noted a diagnosis of bilateral pes planus with pain and swelling on use.  The examination showed objective evidence of marked pronation, extreme tenderness of plantar surfaces of the feet, and marked inward displacement.  Additionally, the examiner also noted objective evidence of marked deformity and weigh-bearing line over or medial to great toe, inward bowing of the tendo-Achilles with use of both feet.  Thus, with resolution of reasonable doubt in the Veteran's favor, this evidence supports a 50 percent disability rating.

As to consideration of referral for an extraschedular rating, the Veteran has not contended, and the evidence does not reflect, that he has experienced symptoms outside of those listed in the criteria.  Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (the Board is not obligated to analyze whether remand for referral for extraschedular consideration is warranted if "§ 3.321(b)(1) [is] neither specifically sought by [the claimant] nor reasonably raised by the facts found by the Board"(quoting Dingess v. Nicholson, 19 Vet.App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007)).


ORDER

Entitlement to the maximum schedular rating of 30 percent for service-connected post-operative residual of left foot fracture, is granted throughout the appeal period, subject to controlling regulations governing the payment of monetary awards.

Entitlement to an initial 100 percent rating for PTSD is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to an initial 50 percent rating for bilateral pes planus is granted, subject to controlling regulations governing the payment of monetary awards.


____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


